—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered July 6, 1994, convicting him of burglary in the second degree, grand larceny in the third degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial (Harkavy, J.), after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
That branch of the defendant’s omnibus motion which was to suppress physical evidence was properly denied (see, People v Star, 221 AD2d 488). In any event, even if the denial of that branch of the motion was error, the error was harmless in light of the overwhelming proof of guilt.
The trial court’s instructions for evaluating the credibility of the codefendant who testified as a witness for the defense, when viewed as a whole, do not warrant reversal (see, People v Canty, 60 NY2d 830, 832; People v Nelson, 171 AD2d 702, 705; People v Price, 144 AD2d 1013, 1014).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., O’Brien, Pizzuto and Goldstein, JJ., concur.